Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is directed to a program comprising machine-readable instructions claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable recording medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a display control unit”, “a setting management unit” in claims 1-10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a display control unit”, “a setting management unit”, each limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for each of the limitations “a display control unit”, “a setting management unit” as recited in claims 1-10 and 15, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-15 cannot be determined.

Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-14 are rejected as being dependent from claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the target setting item" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations a first acquisition unit," “a second acquisition unit”, "a correction unit", "a setting unit," as recited in claims 1-4, 7-13 and 16-20, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. And claims 1-6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.

Claims 11-14 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunomaki (JP Patent # 2006074321A, Translation Provided in IDS).
[Claim 1]
An imaging apparatus comprising a display control unit that controls a display mode of a setting operation screen that performs an operation of a setting item depending on whether a setting item related to imaging is common setting that is commonly controlled for a plurality of imaging modes (Paragraph 73, figure 10, EV correction for movie and still image modes) or the setting item is independent setting that is independently controlled for each imaging mode (Paragraphs 69 and 70, figure 9), wherein the display control unit, in a case where the setting item is the common setting, regardless of the imaging mode, performs control to display the setting 
in a case where the setting item is the independent setting, performs control to display a different setting operation screen depending on the imaging mode (Paragraphs 69 and 70, figure 9).
[Claim 2]
The imaging apparatus according to claim 1, wherein the display control unit performs control to display a selection operation screen on which each setting item can be selected to be the common setting or the independent setting (in figure 9, different items in the menu 132 are selected, like 131-5 for only still image and 131-2 in figure 10 for both photo/movie modes).
[Claim 3]
The imaging apparatus according to claim 1, wherein the display control unit performs control to perform display indicating the common setting or the independent setting on a setting menu screen that displays the setting item (In figures 9 and 10, item 134 and 141 represents a still or common image mode).
[Claim 4]
The imaging apparatus according to claim 1, wherein the display control unit performs control to perform display of distinguishing a corresponding imaging mode in a case where at least the setting operation screen of the setting item of the independent setting is displayed (In figures 9 and 10, when at least the independent imaging mode is displayed, items 134 and 141 distinguish the imaging modes).
[Claim 5]

[Claim 6]
The imaging apparatus according to claim 1, wherein the display control unit, regarding the setting item of the independent setting, performs control of providing a display mode in which the setting operation screen is different between a case where an operation for giving an instruction on a setting operation of one imaging mode for the setting item is performed in the one imaging mode (still imaging mode) and a case where an operation for giving an instruction on a setting operation of one imaging mode for the setting item is performed in another imaging mode (see figures 9 and 10, Paragraphs 68-74, movie mode).
[Claim 7]
The imaging apparatus according to claim 1, wherein the display control unit at least displays, as a setting menu screen, a first tab including a setting item corresponding to a first imaging mode, and a second tab including a setting item corresponding to a second imaging mode (figure 9 shows at least two tabs corresponding to two different setting items for still and common imaging modes).
[Claim 11]
The imaging apparatus according to claim 1, wherein the plurality of imaging modes includes a still image imaging mode and a moving image imaging mode (Paragraph 75).

The imaging apparatus according to claim 1, wherein as the setting item that can be selected to be the common setting and the independent setting, a setting item that affects a captured image acquired by imaging is included (ISO and EV setting both affect a captured image).
[Claim 13]
The imaging apparatus according to claim 1, wherein as the setting item that can be selected to be the common setting and the independent setting, a setting item that affects display of a screen generated by imaging is included (ISO setting is related to quality of an image and will affect display of a screen generated by imaging).
[Claim 14]
The imaging apparatus according to claim 1, wherein as the setting item that can be selected to be the common setting and the independent setting, a setting item related to an imaging operation is included (EV which is an exposure affects an imaging operation).
[Claim 15]

An imaging apparatus comprising:
a setting management unit that can selectively execute whether to store a setting item related to imaging as common setting that is commonly controlled for a plurality of imaging
modes or to store the setting item related to imaging as independent setting that is independently controlled for each imaging mode (Paragraph 56 teaches that the setting storage unit 83 stores the common setting information, setting information related to only still and only moving image mode and Paragraphs 68-74 teach that the setting information for each of the common and individual modes is set by the user. Paragraph 78 teaches that in still image mode, information regarding the still image is read from the storage unit 83. This means that information regarding 
the setting management unit, in a case where the setting item of an operation target is
selected to be the common setting, updates memory of a setting value common to the plurality of imaging modes according to a setting change operation, and in a case where the setting item of the operation target is selected to be the independent setting, updates memory of a
setting value of an imaging mode of the operation target according to a setting change operation of the imaging mode of the operation target (Paragraph 56 teaches that the setting storage unit 83 stores the common setting information, setting information related to only still and only moving image mode and Paragraphs 68-74 teach that the setting information for each of the common and individual modes is set by the user. Paragraph 78 teaches that in still image mode, information regarding the still image is read from the storage unit 83. This means that information regarding the setting content is stored selectively and updated when it is changed by the user and is retrieved when necessary).
[Claim 16]
A display control method of an imaging apparatus, the display control method comprising:
regarding a setting item of common setting that is commonly controlled for a plurality of imaging modes among setting items related to imaging, controlling a display mode of a setting
operation screen that performs an operation of a setting item such that a setting operation screen common to the plurality of imaging modes is displayed regardless of the imaging mode (Paragraph 73, figure 10, EV correction for movie and still image modes); and
regarding a setting item of independent setting that is independently controlled for each imaging mode among the setting items related to imaging, controlling a display mode of the setting 
[Claim 17]
This is a computer program claim corresponding to apparatus claim 16 and is therefore analyzed and rejected based upon claim 16.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach “in a case where an instruction on an operation of the setting item included in both the first tab and the second tab is given, in a case where the setting item is the common setting, regardless of the imaging mode, performs control such that a setting operation screen common to the plurality of imaging modes is displayed, and in a case where the setting item is the independent setting, performs control such that a different setting operation screen is displayed depending on the imaging mode”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696